Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–4 and 20 have been examined and rejected. 
Claims 5–19 are objected to.

Claim Objections
Claims 5–19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
“The LIP protocol may comprise a <Request LIP Support> message. This message may be used by a source device 210 (e.g. when being turned on) to query if a downstream device supports the LIP protocol. The source device 210 may broadcast the query with the physical address of its immediate downstream device. A TV set which is connected via ARC or eARC to an audio receiver (as a downstream device) may send this request explicitly to the device with the logical address “Audio System”.” Page 14.
“The LIP protocol may comprise a <report LIP support> message. This message may be sent as a response to a <Request LIP Support> message. An upstream device receiving a <report LIP support> message which announces a change of latency from a downstream device may be configured to broadcast an update of its own latency to all its upstream devices. In order to minimize the CEC traffic, the LIP protocol may enable the identification of devices using a 24-bit UUID (unique identifier). This provides a key for caching the latency information related to a given device chain 100 (within a storage unit 215). The UUID may be obtained from the 24 least significant bits of a HASH (similar to MD5) of the device E-ED ID and the firmware version.” Page 15.
“The LIP protocol may be designed such that a requesting device must wait for the corresponding answer before sending a new request. In order to avoid deadlocks, a "timeout" (e.g. of 2 seconds) may be used. The LIP protocol may make use of a message 5 for indicating that a request from a requesting device has not been understood by a receiving device, thereby indicating that the LIP protocol is not supported.” Page 16.

Claim 4 includes the limitation “determining whether one or more of the audio sink device (230) and the video sink device (220) support a latency indication protocol, referred to as LIP, for providing latency information from the audio sink device (230) or the video sink device (220) to the source device (210);”. A search of the current field of art reveals that the “Latency Indication Protocol” is exclusively disclosed in the Specification of this application. Therefore, the public would not be apprised of the metes and bounds of this claim. For these references to a newly described protocol to be read as intended the algorithm steps disclosed in the Specification must be captured in the claim language. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0077633) in view of Takatsuji et al. (US 2010/0315553).
Regarding claims 1 and 20, Lee discloses:
A source device (210) (Lee, Fig. 5, External Source apparatus 10) configured to provide combined audio and video content (Lee, Fig. 5, Transmit video signal and audio signal S500) to an audio sink device (230) (Lee, Fig. 5, audio signal output apparatus 300) and to a video sink device (220) (Lee, Fig. 5, Display 200); wherein the source device (210) is configured to 
- determine latency information regarding one or more of - an audio latency for processing the audio content of the combined audio and video content along an audio device chain (100) between the source device (210) and the audio sink device (230); (Lee, Fig. 5, calculate output time difference of video signal and audio signal S560, ¶¶ [0097–9], “As illustrated in FIG. 7, the A/V receiving apparatus 100 can calculate time--from transmitting timing of an audio signal return request to the display apparatus 200 along with a video signal and an audio signal (t11), to timing of receiving a return of an audio signal from the display apparatus 200 (t12)--as the first time (T1) which is required for handling a video signal in the display apparatus 200. In addition, the A/V receiving apparatus 100 can calculate the second time (T2) which is required from receiving timing of an audio signal to outputting timing of an audio signal in the audio signal outputting apparatus. Herein, the first delay time (t1), which is required from receiving timing of a video signal and an audio signal from the external source apparatus 10, to processing an audio signal and transmitting the audio signal to the audio signal output apparatus 300 can be calculated, the second delay time (t2) which is required from transmitting timing of an audio signal to the audio signal output apparatus 300, to outputting an audio signal by the audio signal output apparatus 300 can be calculated, and the second time (T2) by adding the first delay time (t1) and the second delay time (t2) can be calculated.”) and 
- a latency difference between the video latency and the audio latency; (Lee references off of video signal timing so that latency difference between video and audio can be calculated by calculating audio latency, Fig. 5, decode and synchronize video signal and audio signal S530) and 
(Lee, delay and transmit audio signal based on output time difference S570) and 
- provide the combined audio and video content with the delayed audio content or the delayed video content. (Lee, Fig. 5, a combination of output video signal S580 and output (delayed) audio signal S590)
Lee does not explicitly teach “- a video latency for processing the video content of the combined audio and video content along a video device chain (100) between the source device (210) and the video sink device (220); and”.
In a similar field of endeavor Takatsuji teaches:
- a video latency for processing the video content of the combined audio and video content along a video device chain (100) between the source device (210) and the video sink device (220); and (Takatsuji, ¶ [0142], “Moreover, the CEC device linking unit 205 has a video latency obtaining unit 205a. The video latency obtaining unit 205a is an example of a second latency receiving unit, and receives a CEC message from the TV 30 instructing to change the video latency. The video latency obtaining unit 205a outputs the video latency obtained from the received CEC message to the audio output unit 214.” ¶ [0161], “The CEC device linking unit 307 has a video latency setting unit 307a. The video latency setting unit 307a obtains the video latency from the video output unit 309. Suppose here that a difference value between: the video latency obtained from the video output unit 309; and the video latency set in the EDID 303a or the video latency that has been previously sent from the video latency setting unit 307a to the AV amplifier 20, exceeds a threshold value (0 to 50 ms, for example) that indicates a level felt as a lip-sync error to humans. In such a case, the video latency setting unit 307a sends the AV amplifier 20 a CEC message instructing to switch the video latency to the value obtained from the video output unit 309.”)


Regarding claim 2, the combination of Lee and Takatsuji teaches:
The method (500) of claim 1, wherein - the combined audio and video content is transmitted from the source device (210) to one or more of the audio sink device (230) and the video sink device (220) using a transmission interface (111, 112); and - the latency information is determined using messages (241, 242) which are exchanged between the source device (210) and at least one of the audio sink device (230) and the video sink device (220) using the transmission interface (111, 112). (Lee, ¶ [0059], “the audio signal return request is a signal to activate a HDMI-based ARC function. Therefore, when the display apparatus 200 receives the audio signal return request, the HDMI-based ARC function is activated, and the audio signal processed along with the video signal is returned to the A/V receiving apparatus 200.”) (Takatsuji, ¶ [0142], “Moreover, the CEC device linking unit 205 has a video latency obtaining unit 205a. The video latency obtaining unit 205a is an example of a second latency receiving unit, and receives a CEC message from the TV 30 instructing to change the video latency. The video latency obtaining unit 205a outputs the video latency obtained from the received CEC message to the audio output unit 214.” ¶ [0161], “The CEC device linking unit 307 has a video latency setting unit 307a. The video latency setting unit 307a obtains the video latency from the video output unit 309. Suppose here that a difference value between: the video latency obtained from the video output unit 309; and the video latency set in the EDID 303a or the video latency that has been previously sent from the video latency setting unit 307a to the AV amplifier 20, exceeds a threshold value (0 to 50 ms, for example) that indicates a level felt as a lip-sync error to humans. In such a case, the video latency setting unit 307a sends the AV amplifier 20 a CEC message instructing to switch the video latency to the value obtained from the video output unit 309.”)

Regarding claim 3, the combination of Lee and Takatsuji teaches:
The method (500) of claim 2, wherein - the transmission interface (111, 112) comprises a High Definition Multimedia Interface, referred to as HDMI; and - the messages (241, 242) for determining the latency information are transmitted using a Consumer Electronics Control, referred to as CEC, communication channel of HDMI. (Takatsuji, ¶ [0142], “Moreover, the CEC device linking unit 205 has a video latency obtaining unit 205a. The video latency obtaining unit 205a is an example of a second latency receiving unit, and receives a CEC message from the TV 30 instructing to change the video latency. The video latency obtaining unit 205a outputs the video latency obtained from the received CEC message to the audio output unit 214.” ¶ [0161], “The CEC device linking unit 307 has a video latency setting unit 307a. The video latency setting unit 307a obtains the video latency from the video output unit 309. Suppose here that a difference value between: the video latency obtained from the video output unit 309; and the video latency set in the EDID 303a or the video latency that has been previously sent from the video latency setting unit 307a to the AV amplifier 20, exceeds a threshold value (0 to 50 ms, for example) that indicates a level felt as a lip-sync error to humans. In such a case, the video latency setting unit 307a sends the AV amplifier 20 a CEC message instructing to switch the video latency to the value obtained from the video output unit 309.”)

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure:
US Patent Publication No. 20180278811 by Winsvold et al., disclosing a synchronizing audio and video and more specifically to using HDMI audio return channel to estimate video latency on a viewing screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426